Exhibit 10.8

CONSULTANT AGREEMENT




This Agreement is entered into as of June 3, 2020, between General Cannabis
Corp., a Colorado corporation ("Company"), and Adam Hershey ("Strategic
Consultant").




In consideration of the promises and agreements contained herein, the parties
agree as follows:




1.

Engagement. Subject to the terms and conditions set forth in this Agreement, the
Company hereby engages the Strategic Consultant to perform services for the
Company as set forth herein, and the Strategic Consultant hereby accepts such
engagement.




2.

Term. This Agreement shall commence on June 3, 2020 and shall continue for one
(1) year from the date this Agreement (the “Initial Term”) is executed, such
Initial Term to extend automatically upon its final date for up to two
successive one (1) year terms (the “Additional Term”) unless either party
provides written notice to the other party of its desire not to renew this
Agreement not less than thirty (30) days prior to the end of the then-applicable
term. Sections 2 and 11–18 shall survive termination or expiration of this
Agreement.




3.

Services to Be Performed. During the term of this Agreement, the Strategic
Consultant shall perform services required by the Company (the “Services”) as
follows:




Sourcing of new M&A deals

Evaluation of M&A deals currently under consideration by the Company

Sourcing and evaluation of strategic capital

Sourcing and evaluation of strategic partnerships or joint ventures




4.

Performance of Tasks/Scope of Services. The Strategic Consultant shall have
control and discretion over the means and manner of performance of the Services
in achieving the result of the work to be performed. The Strategic Consultant
shall perform tasks explicitly requested or reasonably required by the Company
(the “Scope of Services”) in furtherance of the provision of the Services. If
any services, functions or responsibilities not specifically described in this
Agreement or among the Scope of Services are required for the proper performance
and provision of the Services, they shall be deemed to be included within the
Scope of Services to the same extent as if specifically described in this
Agreement. The Strategic Consultant shall supply all necessary equipment,
materials and supplies and shall not rely on the equipment or offices of the
Company for completion of the Services. The Company retains the right to
inspect, stop, or alter the work of the Strategic Consultant to assure its
conformity with this Agreement.




5.

Time Requirements/Reporting Obligations. The Strategic Consultant will not be
required to follow or establish a regular or daily work schedule, but shall
devote during the term of this Agreement the time, energy and skill necessary to
perform the Services and shall, periodically or at any time upon the reasonable
request of the Company (but not more frequently than monthly), submit
information as to the amount of time worked and scope of work performed. Such
submissions shall be made by the Strategic Consultant to the Company’s Chief
Executive Officer (the “CEO”), to whom the Strategic Consultant shall report
directly.




6.

Compensation. During the term of this Agreement, the Strategic Consultant will
be paid a monthly rate of $8,333 for the Services, provided that if the salary
of the CEO is returned to the rate paid prior to the Company salary reductions
made in connection with the COVID-19 pandemic (the “COVID-19 Salary Reductions”)
(which, for the avoidance of doubt, is $425,000), then the Strategic
Consultant’s monthly rate shall increase to $16,667 (with it being expressly
understood and agreed that (A) if the CEO’s salary is increased from its current
level, but not to 100% of the rate paid prior to the COVID-19 Salary Reductions,
the Strategic Consultant’s monthly rate shall be increased simultaneously on a
proportionate basis (i.e., if the CEO’s salary is increased to 90% of the rate
paid prior to the COVID-19 Salary Reductions, then the Strategic Consultant’s
monthly rate shall simultaneously be increased to $15,000), and (B) if the CEO
receives any retroactive payments or other remuneration relating to all or any
portion of salary that was reduced due to the COVID-19 Salary Reductions, then
the Strategic Consultant shall receive payments on a pari passu basis with
respect to the Services at a monthly rate of less than $16,667). The monthly
payment described herein shall be paid monthly in advance on the first business
day of each month.  The parties agree that the Company will not obtain any
workers' compensation coverage that covers the Strategic Consultant, and further
agree that in no event shall any workers' compensation insurance benefits be
paid to the Strategic Consultant by the Company.  The Strategic Consultant
understands that he is responsible to pay, according to law, the Strategic
Consultant's income and other employment taxes and understands that he may be
liable for self-employment taxes (Social Security and Medicare) to be paid by
the Strategic Consultant according to law. In addition, the Company shall not be
liable to the Strategic Consultant for any expenses paid or incurred by the
Strategic Consultant unless otherwise agreed to in writing, provided, however,
that the Company shall be liable to the Strategic Consultant for expenses
reasonably paid or incurred by the Strategic Consultant in the course of the
performance of the Services, such expenses to adhere to existing Company
expense-related policies where applicable. The foregoing notwithstanding, all
travel-related expenses incurred in connection with the Services by the
Strategic Consultant must receive the express approval of the CEO to be eligible
for reimbursement.





--------------------------------------------------------------------------------




7.

Right to Benefits. The Strategic Consultant expressly acknowledges and agrees
that the Strategic Consultant is not an employee of the Company, and as such is
not entitled to and will have no claim to Company benefits provided to
employees, including but not limited to, health benefits, vacation and sick
leave benefits, or profit sharing or pension plans (such as 401(k) plans),
shares or bonuses.  




8.

Independent Contractor Status. This Agreement does not constitute a hiring by
either party. Under this Agreement, the Strategic Consultant shall have an
independent contractor status and shall not be an employee for any purpose,
including but not limited to, the application of the Federal Insurance
Contribution Act, the Social Security Act, the Federal Unemployment Tax Act, the
provisions of the Internal Revenue Code, any state revenue and taxation code
relating to income tax withholding at the source of income, workers'
compensation, and other benefit payments and third party liability claims. To
the extent applicable, the Strategic Consultant shall procure sufficient
insurance to cover general liability, personal injury, and property damage. This
Agreement shall not be considered or construed to be a partnership or joint
venture, and the Company shall not be liable for any obligations incurred by the
Strategic Consultant unless specifically authorized in writing. The Strategic
Consultant shall act solely as an independent contractor and not as an employee
or an agent of the Company. Except as expressly agreed in writing, the Strategic
Consultant shall not have any right or authority, express or implied, to assume
or create obligations of the Company of any kind, to make any representation or
warranty on behalf of the Company, or to enter into contracts or agreements on
behalf of the Company or to otherwise bind the Company in any manner.




9.

Professional Responsibility. Nothing in this Agreement shall be construed to
interfere with or otherwise affect the rendering of Services by the Strategic
Consultant in accordance with his independent and professional judgment. The
Strategic Consultant shall perform the Services in a good and workmanlike manner
and in accordance with generally accepted industry practices.




10.

 Conflicts of Interest. During the term of this Agreement the Strategic
Consultant shall not act as an agent for, consultant to, or as an officer,
employee, or other representative of any subcontractor or supplier to the
Company, without the prior written consent of the Company. During the term of
this Agreement, the Strategic Consultant shall not serve in any of the foregoing
capacities for any of the Company's competitors or prospective competitors,
without the prior written consent of the Company. The Strategic Consultant
hereby warrants that there is no conflict of interest between the Strategic
Consultant's other employment, if any, or other contractual obligations, if any,
and the activities to be performed hereunder. The Strategic Consultant shall
advise the Company if he reasonably believes that a conflict of interest arises
in the future during the term of this Agreement. Notwithstanding the foregoing,
the parties hereby agree that the limitations set forth in this Section 10 shall
not apply to the contemplated involvement by the Strategic Consultant with a
medical cannabis dispensary (the identity of which has been disclosed to the
Company) that has a pending application with the State of New Jersey, and, in
the event of a license award from the State of New Jersey to such company, to
the operation by such company of a medical and/or adult use cannabis dispensary
license to the maximum extent permitted by applicable law.




11.

Work Made for Hire. The Strategic Consultant agrees that the Services, including
all tasks, duties, results, inventions and intellectual property developed or
performed pursuant to this Agreement, are considered "work made for hire" as
defined in 17 U.S.C. Section 101, and that any such work is by virtue of this
Agreement assigned to the Company and shall be the sole property of Company for
all purposes, including, without limitation, all copyrights, trademarks, trade
secrets, patents, industrial rights and all other intellectual property and
proprietary rights related thereto, whether existing now or in the future. In
the event that any work created by the Strategic Consultant does not qualify as
a work made for hire, the Strategic Consultant hereby irrevocably assigns and
agrees to assign, without additional consideration, all right, title and
interest in and to all such works, whether currently existing or created or
developed later, including, without limitation, all copyrights, trademarks,
trade secrets, patents, industrial rights and all other intellectual property
and proprietary rights related thereto, whether existing now or in the future,
effective immediately upon the inception, conception, creation or development
thereof. The Strategic Consultant shall (a) disclose promptly to the Company all
works in connection with this Agreement, and (b) whether during or after the
term of this Agreement with the Company, upon the reasonable request of the
Company, agree to execute any and all documents prepared by the Company and to
do all other lawful acts reasonably requested by the Company as may be required
to establish, document, and protect such rights.




12.

Indemnification and Hold Harmless. The Strategic Consultant agrees to indemnify
and hold harmless the Company from any and all third party claims by the
Strategic Consultant, which may arise out of and in the course of the
performance of his duties hereunder. This section shall not affect any other
remedies either party may have under this Agreement. The Strategic Consultant
expressly waives any and all claims for unemployment benefits and/or workers'
compensation benefits, and shall maintain same as necessary in connection with
the performance of services required by the Company.





--------------------------------------------------------------------------------




13.

Confidentiality/Non-Disclosure. The Strategic Consultant agrees not to disclose
or communicate, in any manner, either during or after the term of this
Agreement, any proprietary information about the Company, including but not
limited to, the names of its customers, marketing strategies, operations, or any
other information of any kind which would be deemed confidential, a trade
secret, a customer list, or other form of proprietary information of the
Company. The Strategic Consultant understands that any breach of this provision,
or that of any other Confidentiality and Non-Disclosure Agreement, is a material
breach of this Agreement. Upon termination or expiration of this Agreement, the
Strategic Consultant shall deliver all records, data, information, and other
documents produced or acquired during the performance of this Agreement and all
copies thereof to the Company. Such material shall remain the property of the
Company.




14.

Mutual Non-Disparagement. The Strategic Consultant shall not disparage, defame,
or besmirch the reputation, character, image, mission or services of the
Company, including their respective current and former officers, directors,
employees, agents, lawyers, assigns, insurers, shareholders, affiliates,
divisions, subsidiaries, predecessors and successor corporations until twelve
(12) months after the later of (i) the end of the term of this Agreement and
(ii) the date on which the Strategic Consultant ceases to own (directly or
indirectly) more than twenty-five percent (25%) of the number of shares of the
common stock of the Company that are owned by the Strategic Consultant (directly
or indirectly) on the date of this Agreement (such date, the “Ownership
Reduction Date”). The Company and its directors and executive officers shall not
disparage, defame, or besmirch the Strategic Consultant’s reputation, character
or image until twelve (12) months after the later of (i) the end of the term of
this Agreement and (ii) the Ownership Reduction Date. Testimony under oath shall
not constitute disparagement.




15.

Non-Solicitation. The Strategic Consultant shall not, without the Company’s
written permission, during the term of this Agreement and for a period of twelve
(12) months immediately following the later of (i) the end of the term of this
Agreement and (ii) the Ownership Reduction Date, either directly or indirectly,
call on, solicit, or divert, or attempt to call on, solicit, or divert from the
Company, any business, employee, customer, or vendor of the Company on whom the
Strategic Consultant called or became acquainted with during the term of this
Agreement, either for his or her own benefit, or for the benefit of any other
person, firm, corporation or organization.  For the avoidance of doubt, a
general solicitation for employment services shall not constitute a solicitation
of employees hereunder.




16.

Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes any and all other agreements, either oral or in writing,
between the parties, except for any separately signed Confidentiality, Trade
Secret, Non-Compete or Non-Disclosure Agreements to the extent that these terms
are not in conflict with those set forth therein.




17.

Severability.  If any term of this Agreement is invalid or unenforceable under
any statute, regulation, ordinance or other rule of law, such term will be
deemed reformed or deleted and the remaining provisions will remain in full
force and effect.




18.

Governing Law and Jurisdiction. This Agreement shall be governed by, and
construed under, the laws of the State of Colorado.  Jurisdiction and venue for
all purposes shall be in the County of Denver, State of Colorado.







[remainder of page intentionally left blank; signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.




Company:

 

Strategic Consultant:

 

 

 

 

 

By

/s/ Steve Gutterman

 

By

/s/ Adam Hershey

Steve Gutterman

 

Adam Hershey

(Print Name)

 

(Print Name)

 

 

 

CEO

 

 

Title

 

 









